PER CURIAM.
Plaintiff-Appellant Harry B. Rogers (“Rogers”) has appealed from the award of summary judgment to Defendant-Appellee Chattanooga-Hamilton County Hospital Association (“Hospital”) in Rogers’s action that charged the Hospital with violation of the Americans with Disabilities Act, 42 U.S.C. § 12101, et seq., when it terminated his employment.
Upon review of the appellant’s assignments of error, the record in its entirety, the briefs of the parties and the argument of counsel, this court concludes that no reversible error was committed. Accordingly, for the reasons stated in the district court’s memorandum and order dated January 8, 1999, the decision below is AFFIRMED.